Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status
Claims 1-20 are pending and stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOODCHILD et al. (US 2021/0028655 A1, hereinafter GOODCHILD) in view of KIM et al. (KR 20130106706 A, hereinafter KIM).
As per claims 1 and 20, GOODCHILD discloses an inductive power transmit device, comprising: 
a power controller configured to be coupled to a set of primary inductive coils (See Fig.3, Item#302); 
wherein the power controller is configured to supply power to a first subset of the primary coils (See Fig.3, Item#314, also see Par.30 and 44, disclose dynamically defining the charging area by activating the coil on which the charge receiving device is placed); 
wherein the first subset of primary coils are configured to inductively transfer power to a set of secondary inductive coils (See Par.44, discloses activating a coil to charge a charge receiving device, also see Fig.10, Item#1006 and Par.67, disclose a charge receiving device comprising a charge receiving coil); 
wherein the power controller is configured to supply the power to a second subset of the primary coils in response to a threshold movement of the secondary inductive coils with respect to the primary inductive coils (See Par.120, discloses detecting that the chargeable device was moved and activating a different subset of coils corresponding to the new position of the charge receiving device). However, GOODCHILD does not disclose wherein the power controller is configured to determine the movement based on the power supplied to the first subset of primary coils, and a ratio of power supplied to one primary coil in the first subset of primary coils divided by a power supplied to all primary coils in the first subset of primary coils.
KIM discloses a wireless charging capable of detecting the location of the charge receiving device comprising a power controller (See Fig.2, Item#350 and Par.42, disclose a control unit to control the operation of the charger including “driving only the power supply coil corresponding to the position where the power receiving coil is found” [Lines 213-215]) wherein the power controller is configured to determine the movement based on the power supplied to the first subset of primary coils (See Fig.3 and Par.48, disclose the controller dividing the charging coils in groups “blocks” each comprising a number of coils, Also see Pars.49-51, disclose that the controller controls the coil driving circuit to sequentially activate the groups by providing charging power through that group of coil, this can be done to one coil or all the coils in the group, the group where the charge receiving device is determined to be placed is the one with the highest charging power intensity), and power supplied to one primary coil in the first subset of primary coils (See Pars.51-52, discloses that after finding the group or block of coils where the charge receiving device is placed, the individual coils in that group are activated, and the charge power detection circuit detects the power intensity in each of the individual coils and based on comparison of power of each coil, the coil with maximum power intensity is determined to be the coil closest to the position of the charge receiving device).
GOODCHILD and KIM are analogous art since they both deal with wireless power transmission.
It would have been to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GOODCHILD with that of KIM by using the control circuit and charge receiving device detection disclosed for the benefit of increasing the speed of device detection by dividing the coils into a limited number of groups and after a group is determined to coincide with the device, determining which coil of that group is best aligned with the device. Even though GOODCHILD and KIM do not explicitly disclose the movement of the of the secondary inductive coils is detected using ratio of power supplied to one primary coil in the first subset of primary coils divided by a power supplied to all the primary coils in the first subset of primary coils. The examiner explains that comparing the power in each coil of the plurality of coils as disclosed by KIM is an equivalent of comparing the ratio of power in a coil to the total power in subset of primary coils (For example if the subset includes 5 coils, the power of each coil is labeled:P1, P2, P3, P4 and P5, if P1 is determined to be the coil with the highest power intensity i.e. P1>P2, P3, P4 and P5, then [P1/Ptotal]>P2/Ptotal, P3/Ptotal, P4/Ptotal and P5/Ptotal; therefore using the power intensity in each coil will yield the same result as the ratio of power supplied to one primary coil divided by a power supplied to all primary coils in the subset of primary coils). 

As per claim 7, GOODCHILD and KIM disclose the device of claim 1 as discussed above: 
wherein the power controller is configured to detect the movement based additionally on a self-inductance of the secondary coil (See GOODCHILD, Par.34, discloses using inductance to determine the position of the charge receiving device, also see Par.73, discloses the coupling coefficient dependent on self-inductance LX).

As per claim 10, GOODCHILD and KIM disclose the device of claim 1 as discussed above: wherein the power supplied to the subsets of primary coils is constant (See Par.79, discloses fully powering each coil using constant power as a known technique in the art).
.
As per claim 11, GOODCHILD and KIM disclose the device of claim 1 as discussed above: wherein the power supplied to either the first subset of primary coils or the second subset of primary coils is a same amount (See Par.79, discloses fully powering each coil, the coils are similar and therefore equal amounts are provided to activate each coil).

As per claim 12, GOODCHILD and KIM disclose the device of claim 1 as discussed above: 
wherein if the power controller is configured to supply power to the first subset of primary coils, then the power controller is configured to not supply power to any of the primary coils that are not part of the first subset of primary coils (See KIM, Pars.49-50, disclose activating a single block/group at a time to determine at which group the device is located).

As per claim 13, GOODCHILD and KIM disclose the device of claim 1 as discussed above: wherein the power controller is coupled to the set of primary coils with a power distribution matrix (See KIM, Fig.2, Items#350 and 330 and line 178-179, disclose a control unit connected to coil driving unit for selectively activating coils arranged in a matrix).

As per claim 14, GOODCHILD and KIM disclose the device of claim 1 as discussed above: 
wherein the first and second subsets of primary coils includes at least three primary coils (See KIM, Fig.3, and Par.48, disclose dividing the coils into groups/blocks each comprising 7 coils).

As per claim 15, GOODCHILD and KIM disclose the device of claim 1 as discussed above: 
wherein the primary coils are embedded in a holding surface (See KIM, Fig.1, Items#200, discloses a plurality of coils embedded in a charging surface of a charging pad 100); and wherein the secondary coils are embedded in a mobile device configured to be placed on the holding surface (See KIM, Fig.1, Item#400, disclose a cellphone comprising a power receiving coil 410).
As per claim 16, GOODCHILD and KIM disclose the device of claim 1 as discussed above: 
wherein the primary coils are embedded in a wireless inductive charging pad (See GOODCHILD, Figs.1 and 10, and Par.36, disclose a charging pad, also see KIM, Fig.1, Item#100).

As per claim 17, GOODCHILD and KIM disclose the device of claim 16 as discussed above: 
wherein if the power controller is configured to supply power to the first subset of primary coils, then the power controller is configured to not supply power to any other inductive coils in the inductive charging pad that are not part of the first subset of primary coils (See KIM, Pars.49-50, disclose activating a single block/group at a time to determine at which group the device is located).

As per claim 18, GOODCHILD and KIM disclose the device of claim 1 as discussed above: 
wherein each coil in the set of primary transmit coils is substantially a same size; and wherein the set of primary transmit coils are symmetrically distributed throughout the inductive charging pad (See KIM, Figs.1 and 2, Items#210 [#1-#48], disclose a plurality of coils symmetrically distributed throughout the charging pad surface).

As per claim 19, GOODCHILD and KIM disclose the device of claim 1 as discussed above: 
wherein the power controller is configured to supply short bursts of power to various subsets of the primary coils; and wherein the power controller is configured to determine a location of the secondary inductive coils based on a total power supplied to each of the various subsets of primary coils, and a ratio of power supplied to one primary coil in each of the various subsets as compared to power supplied to all primary coils in the each of the various subsets (See GOODCHILD, Par.49, disclose using short excitation pulse delivered to the coils to determine the position of the device to be charged).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOODCHILD in view of KIM and in further view of DENG et al. (US 2020/0161909 A1, hereinafter DENG)
As per claim 2, GOODCHILD and KIM disclose the device of claim 1 as discussed above; however GOOFCHILD and KIM do not disclose wherein the power controller is configured to determine a distance that the secondary coil moved with respect to the first subset of primary coils based on a total of the power supplied to the first subset of primary coils. 
DENG discloses a wireless charging system comprising a power controller wherein the power controller is configured to determine a distance that the secondary coil moved with respect to the first subset of primary coils based on a total of the power supplied to the first subset of primary coils (See Fig.2, Items#4 and Pars.50-51 discloses a detection module comprising a processor, the detection module is used to acquire the change in charging efficiency during wireless charging in real time. The position sensing module 3 is configured to acquire relative displacement information of the transmitting device and the receiving device. The first determining module 2 is configured to generate a displacement indication according to a change of charging efficiency with the relative displacement information. In other words as the charge receiving device is moved on the charge transmitting surface, the displacement of the charge receiving device with respect to the charging device is calculated and an indication is generated to the user of the displacement between the charger and the receiver [See Fig.1, Steps S2-S3], the examiner further explains that KIM discloses detecting the position of the secondary device by comparing the intensity of the charge of a first subset/group of coil to other groups, and the combination of GOODCHILD, KIM and DENG, can dynamically determine a distance that the secondary coil moved with respect to the first subset of primary coils based on a total of the power supplied to the first subset of primary coils, since when each group/block is activated the block closest with the charge receiving device will have the highest intensity. So if a charge receiving device was on block 1 for example, block 1 will have the highest intensity, as the device moves, the intensity of power of block 1 will go down, and the intensity of block 3 where it stops will be the highest, the distance between block 1 and block 3 will be known before hand and can be determined).
GOODCHILD, KIM and DENG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GOODCHILD and KIM with that of DENG by determine a distance that the secondary coil moved with respect to the first subset of primary coils for the benefit of enhancing the charging efficiency by ensuring the alignment of the charger and the charge receiving device. 
As per claim 3, GOODCHILD, KIM and DENG disclose the device of claim 2 as discussed above: wherein the power controller is configured to equate an increase in the total power supplied to the first subset of primary coils with movement of the secondary coil closer to the first subset of primary coils (See KIM Par.48, discloses dividing the coils of the charge into groups B1-B5, Par.49, discloses activating each group to determine the intensity of power in the group, Par.50, discloses comparing the intensity of power in each group to determine the position of the charge receiving device, KIM, Par.51, discloses that the block with the maximum charging power is determined to be the one where the device is located, so determining if a device is moving closer to or farther from a certain block can be done by determining if the charging power in the block is increasing or decreasing with the movement, moving closer to the block increases the charging power) ; and wherein the power controller is configured to equate a decrease in the total power supplied to the first subset of primary coils with movement of the secondary coil away from the first subset of primary coils (See KIM, Par.51-52, disclose the block/coil with the maximum intensity is the one closest to the device, movement of the device away from a certain coil decreases the intensity of charging power in that coil, also see DENG, Fig.1 Steps S2-S3,  discloses determining the displacement of a device away a coil is determined by a decreased/increased charging efficiency, increased efficiency means the device is moving closer to the charging coil, decreased efficiency means the device is moving farther away from the coil).

As per claim 4, GOODCHILD, KIM and DENG disclose the device of claim 2 as discussed above: wherein the power controller is configured to supply the power to the first subset of primary coils if the distance from the secondary coil to the first subset of primary coils is less than a threshold distance; and wherein the power controller is configured to supply the power to the second subset of primary coils if the distance from the secondary coil to the first subset of primary coils is greater than the threshold distance (See GOODCHILD, Fig.3, Item#314, also see Par.30 and 44, disclose dynamically defining the charging area by activating the coil on which the charge receiving device is placed, i.e. the distance between the transmitting coil and the receiving coil is the smallest, which according to KIM Pars.48-51 is done by activating the blocks/coils and determining the charging coil closest to the device as the coil having the maximum power).

Claims 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOODCHILD in view of KIM and in further view of LEE (US 2018/0323660 A1, hereinafter LEE).
As per claim 5, GOODCHILD and KIM disclose the device of claim 1 as discussed above wherein the position of the secondary coil with respect to the charging coils is determined based on the detected intensity of charging power at each coil/group, comparison between the coils/groups is used to determine the coil/group with highest ratio of power intensity i.e. highest value; however GOODCHILD and KIM do not explicitly disclose wherein the power controller is configured to determine a rotation of the secondary coil about the first subset of primary coils based on the ratio of power supplied to one primary coil in the first subset of primary coils as compared to power supplied to all primary coils in the first subset of primary coils.
LEE discloses a wireless charging system disclose wherein the power controller is configured to determine a rotation of the secondary coil about the first subset of primary coils (See Pars.125-126 and Fig.10, disclose determining the rotation of the device in relation to the charging coil, as disclosed above KIM Pars.48-51, disclose detecting the position of the device in relation to the charging coils using intensity of charging power of each coil).
GOODCHILD, KIM and LEE are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GOODCHILD and KIM with that of LEE by determining a rotation of the secondary coil about the first subset of primary coils based on the ratio of power supplied to one primary coil in the first subset of primary coils as compared to power supplied to all primary coils in the first subset of primary coils for the benefit of enhancing the charging efficiency.

As per claim 6, GOODCHILD, KIM and LEE disclose the device of claim 5 as discussed above: 
wherein the power controller is configured to supply the power to the first subset of primary coils if the rotation from the secondary coil to the first subset of primary coils is less than a threshold rotation; and wherein the power controller is configured to supply the power to the second subset of primary coils if the rotation from the secondary coil to the first subset of primary coils is greater than the threshold rotation (See GOODCHILD, Fig.3, Item#314, also see Par.30 and 44, disclose dynamically defining the charging area by activating the coil on which the charge receiving device is placed, KIM Pars.48-51, discloses detecting the position of the device using the intensity of the charging power in a coil/group as compared to other coil groups, LEE discloses detecting the rotation of the device with respect to the coil using efficiency and the combination would yield a wireless charging system where rotation of the device with respect to the charging coil is determined based on the strength of the charging power in a coil/group as compared to another).
As per claim 8, GOODCHILD and KIM, disclose the device of claim 7 as discussed above: However GOODCHILD and KIM do not disclose wherein the power controller is configured to determine a distance between the primary coils and the secondary coil based on the self-inductance of the secondary coil (GOODCHILD and KIM disclose determining the position of the device and not the distance).
LEE discloses a wireless charging system comprising the power controller is configured to determine a distance between the primary coils and the secondary coil (See Figs.1 and 8, disclose detecting the distance from a certain coil and providing the user with an indication).
GOODCHILD, KIM and LEE are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GOODCHILD and KIM with that of LEE by determining the distance between primary coils and the secondary coils for the benefit of enhancing the charging efficiency (Also see GOODCHILD, Par.34, discloses using inductance to determine the position of the charge receiving device, also see Par.73, discloses the coupling coefficient dependent on self-inductance LX).

As per claim 9, GOODCHILD, KIM and LEE disclose the device of claim 8 as discussed above: wherein the primary coils are coupled to a ferrite sheet (See KIM, Par.7, discloses ferrite attached to wireless charging pad).
Conclusion
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Applicant argues that “Goodchild has a Filing date of 07/20/2020 which is after Applicant's 11/04/2019 Filing date and is thus not prior art to Applicant's Claims. If the Office Action is relying on Goodchild's provisional Filed 7/23/2019 the that provisional should directly be cited and not Goodchild's published non-provisional application US 2021/0028655. It is well known to those skilled in the art that a provisional Filing often is a placeholder for an inventor's own publication, and such provisional may or may not include the material cited in this Office Action.” The examiner respectfully disagrees and explains that a prior art application is available under AIA  as of the earliest filing date, in this case the earliest filing date is that of the provisional application. The examiner further explains that the provisional application contains all the elements relied upon in the non-provisional application and therefore is entitled to the earliest filing date of the provisional application. If the applicant disagrees with the examiner’s assertion, the applicant is invited to point out elements relied upon in the non-provisional application that are not supported by the provisional application. Applicant also argues that KIM does not disclose “ a ratio of power supplied to one…coil…divided by a power supplied to all…coils”, The examiner explains that comparing the power in each coil of the plurality of coils as disclosed by KIM is an equivalent of comparing the ratio of power in a coil to the total power in subset of primary coils (For example if the subset includes 5 coils, the power of each coil is labeled:P1, P2, P3, P4 and P5, if P1 is determined to be the coil with the highest power intensity i.e. P1>P2, P3, P4 and P5, then [P1/Ptotal]>P2/Ptotal, P3/Ptotal, P4/Ptotal and P5/Ptotal; therefore using the power intensity in each coil will yield the same result as the ratio of power supplied to one primary coil divided by a power supplied to all primary coils in the subset of primary coils). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/           Examiner, Art Unit 2859   

/EDWARD TSO/          Primary Examiner, Art Unit 2859